John B. Robbins, Chief Judge. Appellant Alice Anderson has filed her motion for rule on our clerk, requesting us to require our clerk to accept and file an appeal record. By letter and opinion dated March 13, 1997, appellant was notified by the Workers’ Compensation Commission that her claim for benefits was denied and dismissed. She then filed her notice of appeal on October 2, 1997. While the tendered record does not reflect when appellant received her copy of the Commission’s decision, appellant explains the delay in filing her notice of appeal by stating that she was out of town when the Commission’s certified letter arrived and someone else signed for her. Appellant tendered the record of the Commission’s proceeding on February 6, 1998, but fifing was rejected by the clerk because it was untimely. Rule 5 of the Arkansas Rules of Appellate Procedure — Civil requires the record to be filed with the clerk within ninety days from the fifing of the notice of appeal. Appellant’s motion for rule on clerk offers no explanation as to why she was thirty-seven days out of time in tendering the record.  Even if we consider appellant’s notice of appeal as timely, notwithstanding the fact that it was not filed until almost seven months after the Commission’s decision, appellant’s motion for rule on clerk must be denied because she tendered the record one hundred and twenty-seven days after fifing her notice of appeal. We placed the public on notice on May 6, 1987, when we handed down Evans v. Northwest Tire Service, 21 Ark. App. 75, 728 S.W.2d 523 (1987), that the appellate rules had been harmonized and no longer would any variance from the ninety-day rule be permitted. We have consistently followed Evans ever since. See Novak v. B.J. Hunt Transport, 48 Ark. App. 165, 892 S.W.2d 526 (1995). The concurring judges express concern about the ninety-day requirement in Rule 5 in fight of the supreme court’s per curiam in D.B. Griffin Warehouse, Inc. v. Sanders, 332 Ark. 510, 965 S.W.2d 784 (1998). In that case, the ninety days for fifing the appeal record was to expire on December 31, 1997. The appellant tendered the record five days earlier on December 26; however, the record lacked a certificate by the circuit clerk, and no fifing fee was paid. By January 2, 1998, these two deficiencies were corrected, and the clerk stamped the record as being filed on December 26, 1997, the date it was originally tendered. In its per curiam denying the appellee’s motion to dismiss the appeal, the supreme court noted that it has long been the practice of the clerk’s office to allow appellants seven days to correct the record as to errors in form, provided that the record was actually tendered timely, i.e., within Rule 5’s ninety days or extensions properly granted thereto.  While the concurring judges question the seven-day grace period within which an appellant’s deficiencies in complying with all the form requirements of an appeal record may be corrected, the supreme court obviously approves of this practice; and apart from the appellee in D.B. Griffin Warehouse, Inc., it does not appear that anyone else has ever complained about such an act of grace. There are no cases cited, and certainly there is no evidence before us, that suggest that the clerk has not consistently permitted the seven-day grace period when the record was tendered timely, and denied grace when it was not. We are obliged to apply the interpretation that our supreme court has given to its own rules. We may not always agree, but we must always comply. Motion denied. Pittman, Jennings, Bird, Rogers, Stroud, Crabtree, and Meads, JJ., agree. Arey, Neal, Griffen, and Roaf, JJ., concur.